   8:20-cr-00147-RFR-MDN Doc # 39 Filed: 01/28/21 Page 1 of 1 - Page ID # 74




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR147
                                            )
      vs.                                   )
                                            )
GERMON T. PARTEE and,                       )                   ORDER
TYANNA D. LAUSHMAN,                         )
                                            )
                    Defendants.             )


       This matter is before the court on defendant Tyanna D. Laushman’s Unopposed
Amended Motion to Continue Trial [38]. Counsel needs additional time to communicate
with the defendant and to explore plea negotiations. For good cause shown,

     IT IS ORDERED that the Motion to Continue [37] is denied as moot and the
Amended Motion to Continue Trial [38] is granted, as follows:

      1. The jury trial, for both defendants, now set for February 8, 2021, is continued
         to April 19, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and April 19, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: January 28, 2021.

                                         BY THE COURT:


                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
